IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs February 13, 2007

            STATE OF TENNESSEE v. ERIC MICHAEL GOLDMAN

                      Appeal from the Circuit Court for Marshall County
                             No. 16345    Robert Crigler, Judge



                       No. M2006-01239-CCA-R3-CD - Filed May 9, 2007


The Appellant, Eric Michael Goldman, was convicted by a Marshall County jury of misdemeanor
reckless endangerment and public intoxication and received sentences of eleven months and twenty-
nine days and thirty days, respectively. On appeal, the Appellant raises the single issue of sufficiency
of the evidence. After review, the judgments of the trial court are affirmed.

                Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which JERRY L. SMITH and J.C. MCLIN ,
JJ., joined.

Michael J. Collins, Assistant Public Defender, Shelbyville, Tennessee, for the Appellant, Eric
Michael Goldman.

Robert E. Cooper, Jr., Attorney General and Reporter; David H. Findley, Assistant Attorney General;
W. Michael McCown, District Attorney General; and Weakley E. Barnard, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                              OPINION

                                        Factual Background

        The Appellant’s convictions stem from his involvement in an affray, which occurred on a
public street in Lewisburg, between two sparring women over one’s choice of a male companion.
Hostilities were ignited by the accusations of one of the women that the other woman was “giving
[her ex-husband] blow jobs and stuff.” The fight quickly escalated into a melee after relatives and
current boyfriends joined in the fracas. The two women who started the fight were, at one point,
separated; however, the fourteen-year-old daughter of one of the women entered the fight, apparently
as a replacement for her mother. The fight proceeded with “pawing, punching, fighting and rolling”
about the street and surrounding property. During this phase of the fight, the fourteen-year-old
victim observed the Appellant, who was the boyfriend of the woman she was fighting, moving
quickly towards her with a knife in his hand. The Appellant approached the victim and, with one
swing of the knife, cut through the “tank top” the victim was wearing, with the blade grazing the skin
of the victim’s abdomen. The Appellant was arrested at the scene minutes later by the police who
had been alerted to the fight. A pat-down search of the Appellant revealed a blue folding razor-blade
knife in his pocket. The arresting officer testified that the Appellant was very intoxicated, “swinging
back and forth” and that on an intoxication level of “1 to 10 [he] was pushing over a 10.” Based
upon these facts, the Appellant was convicted by a Marshall County jury of the misdemeanor
offenses of reckless endangerment and public intoxication.

                                                Analysis

       The Appellant asserts there is insufficient evidence to support his conviction for
misdemeanor reckless endangerment because “[he] never pulled the knife on anyone, nor did he cut
anyone.” Further, he argues that there is insufficient evidence of public intoxication because “[he]
was not endangering himself, anyone else, or the property of anyone else.”

         We apply the rule that where the sufficiency of the evidence is challenged, the relevant
question for the reviewing court is “whether, after viewing the evidence in the light most favorable
to the [State], any rational trier of fact could have found the essential elements of the crime beyond
a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); see also
Tenn. R. App. P. 13(e). All questions involving the credibility of witnesses, the weight and value
to be given to the evidence, and all factual issues are resolved by the trier of fact. State v. Pappas,
754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). A guilty verdict by the jury, approved by the trial
judge, accredits the testimony of the witnesses for the State and resolves all conflicts in favor of the
theory of the State. State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). A jury conviction removes
the presumption of innocence with which a defendant is initially cloaked and replaces it with one
of guilt, so that on appeal, a convicted defendant has the burden of demonstrating that the evidence
is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

         The jury convicted the Appellant of misdemeanor reckless endangerment, which is
committed when “[a person] recklessly engages in conduct that places or may place another person
in imminent danger of death or serious bodily injury.” T.C.A. § 39-13-103(a) (2006). The
Appellant’s argument on appeal that the proof is insufficient to convict because “[the Appellant]
never pulled a knife on anyone, nor did he cut anyone,” while a viable argument at the trial level, was
repudiated by the jury’s verdict. We emphasize that the scope of our examination of the evidence
on appeal is not equivalent to that of the jury’s. In a challenge to the sufficiency of the evidence, this
court does not retry the defendant. Two important distinctions are noted in an appellate review.
First, our examination in a sufficiency review is not to revisit inconsistent, contradicting, implausible
or non-credible proof, as these issues are resolved solely by the jury. Pappas, 754 S.W.2d at 623.
Second, the State is entitled to the strongest legitimate view of the evidence and all reasonable
inferences which may be drawn from it. State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). The
question of legal sufficiency requires us to determine whether the record contains evidence from
which the jury could have found the essential elements of the crime beyond a reasonable doubt.


                                                   -2-
        At trial, the victim testified that the Appellant approached her with a knife in his hand and
cut her with the blade of the razor knife which grazed her skin. The victim’s mother testified that
she saw the Appellant approaching her daughter with a blue knife or box cutter in his hand and that
she saw the Appellant “swing the knife” at her daughter. Within minutes after the victim’s assault,
the police arrived and observed a “mark on [the victim’s] mid-section or belly” which was
“consistent with a cut.” The police recovered a blue “folding razor blade knife” from the Appellant’s
pant pocket. From these facts, a rational trier of fact could have concluded, beyond a reasonable
doubt, that the Appellant was guilty of misdemeanor reckless endangerment.

         Next, the Appellant challenges the evidence supporting his conviction for public intoxication.
This offense is committed when “[a person] appears in a public place under the influence of [any
intoxicating] substance to the degree that . . . (2) there is endangerment to other persons or property.”
T.C.A. § 39-17-310(a)(2) (2006). The victim testified she was on McClure Street in Lewisburg
when the Appellant attacked her. He “was stumbling all over the place.” The arresting officer
testified that the Appellant was “very intoxicated” and “swinging back and forth.” Clearly, a rational
trier of fact could have concluded that the Appellant was under the influence of alcohol, in a public
place, and that he posed a danger to others, as evidenced by his actions against the victim.

                                           CONCLUSION

        Based on the foregoing, the Appellant’s judgments of conviction are affirmed.


                                                        ___________________________________
                                                        DAVID G. HAYES, JUDGE




                                                  -3-